The Petition of Mary Flood by Mr. Hargrave 24
                   Council for the Defendant praying that Letters of Guardianship to her Children in Order to Answer the Plantiffs bill for them and the Petition setting forth that a Bill was filed by the Complainants against the Defendants to foreclose them of their Equity of Redemption to an Estate in Mortgage from George Flood deceased to Compelí Cutfield; that the Defendants three Children Infants and the Eldest under Seven Years of Age, and therefore not Capable to Answer for themselves It was prayed that the Defendant might be Admitted their Guardian to Answer for them as their Prochein Amy.
Ordered That it be according to the Prayer thereof.
Intr.
J. Skene Register

 Henry Hargrave, attorney at law and solicitor in chancery, was clerk of Council and deputy secretary of the province; later he became deputy register in chancery. He died in 1732. (Síat., Ill, 338; Salley, Death Notices, p. 6.)